THE THIRTEENTH COURT OF APPEALS

                                   13-18-00358-CV


                          Harald Thiel and Heather Thiel
                                           v.
  Fred W. Rusteberg, Charles Willette Jr., Diann M. Bartek, and International Bank of
                                     Commerce


                                  On Appeal from the
                 County Court at Law No. 2 of Cameron County, Texas
                         Trial Cause No. 2015-CCL-01215-B


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants.

      We further order this decision certified below for observance.

October 24, 2019